NOTE: This order is nonprecedential.


  mniteb ~tate~ QCourt of §ppeaI~
      for tbe jfeberaI QCircuit

         ROBERT DONNELL DONALDSON,
                  Petitioner,

                            v.
    DEPARTMENT OF HOMELAND SECURITY,
                Respondent.


                        2012-3106


   Petition for review of the Merit Systems Protection
Board in consolidated case nos. DC3330110367-1-1,
DC4324110475-1-1, and DC3330110637-1-1.


                      ON MOTION


                        ORDER

   Robert Donnell Donaldson moves to strike respon-
dent's brief because the brief "contains assertions that are
Factually Incorrect."     The Department of Homeland
Security moves for leave to file a response and opposes.
Donaldson replies.
   Upon consideration thereof,
     ROBERT DONALDSON v. DHS                                           2

           IT Is ORDERED THAT:

         (1) Donaldson's motion is denied. The court treats
     Donaldson's motion as his reply brief. Copies of the reply
     brief and this order shall be transmitted to the merits
     panel.

           (2) The motion for leave to file a response is granted.

                                           FOR THE COURT


           AUG 15 2012                     /s/ Jan Horbaly
              Date                         Jan Horbaly
                                           Clerk
     cc: Robert Donnell Donaldson
         Joshua E. Kurland, Esq.
                                                        couJ~~'l~PEALS
                                                   u.s.THE FEDERAL CIRCUITFOR
     s26
                                                        AUG 15 ZOlZ
                                                            JANHORBALY
                                                               CLERK




L~